DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 05/28/20.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 7, 11 and 18 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Publication No. 16/667641.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.

1. An automated medication dosing and dispensing system comprising: sensors to detect movement and other physical inputs related to a user of the automated medication dosing and dispensing system; a computer-readable storage medium comprising program code instructions; and a processor, wherein the program code instructions are configurable to cause the processor to perform a method comprising the steps of: determining, from sensor readings obtained from the sensors, occurrence of a gesture-based physical behavior event of the user; and adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the determining.  
1. An automated medication dosing and dispensing system comprising: gesture sensors to detect physical movement of a user of the automated medication dosing and dispensing system; computer-readable storage media comprising program code instructions; and at least one processor, wherein the program code instructions are configurable to cause the at least one processor to perform a method comprising the steps of: detecting, based on analysis of gesture sensor readings obtained from the gesture sensors, an occurrence of a gesture-based physical behavior event; calculating an initial confidence level for the detected occurrence of the gesture- based physical behavior event; deriving a final confidence level, for the detected occurrence of the gesture-based physical behavior event, from the initial confidence level and from external information obtained from at least one source of data that is distinct from the gesture sensors; and adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the detected occurrence of the gesture-based physical behavior event and the final confidence level.  


2. The system of claim 1, wherein at least one of the sensor readings measures a movement of a body part of the user.  
2. The system of claim 1, wherein: the at least one source of data comprises an ancillary event detection system that is physically distinct from the gesture sensors; the ancillary event detection system comprises at least one component to generate user status information that is not directly related to user gestures; and the external information comprises the user status information.  


3. The system of claim 1, further comprising an event detection module to determine, from the sensor readings, gestures of the user.  
3. The system of claim 1, wherein: the at least one source of data comprises a measurement sensor that generates sensor data indicative of a physiological characteristic of the user; 167UTILITY PATENT APPLICATION Attorney Docket No.: 009.5245USX2 (A0002940US05CIP) the external information comprises the sensor data; and the medication dosage or the medication dispensing parameters are determined based on the sensor data.  


4. The system of claim 1, wherein the method further comprises the step of sending a message to the user, wherein the message relates to the adjusting.  
4. The system of claim 3, wherein the measurement sensor comprises a continuous glucose monitor.  


5. The system of claim 1, wherein the gesture-based physical behavior event corresponds to user activity that is unrelated to a food intake event.  
5. The system of claim 1, wherein: the at least one source of data comprises a prediction system to predict future occurrences of gesture-based physical behavior events; and the external information comprises predictive information generated by the prediction system, the predictive information describing, characterizing, or defining a predicted future occurrence of a gesture-based physical behavior event.  


6 The system of claim 5, wherein the user activity that is unrelated to the food intake event comprises a smoking event, a personal hygiene event, and/or a medication related event.  
6. The system of claim 1, wherein: the detected occurrence of the gesture-based physical behavior event corresponds to a food intake event; the medication managed by the system is insulin; and the adjusting step calculates a dosage of insulin to be administered.  


7. The system of claim 1, wherein the gesture-based physical behavior event corresponds to a food intake event.  
7. A method of operating an automated medication dosing and dispensing system having gesture sensors that detect physical movement of a user, the method comprising the steps of: obtaining gesture sensor readings from the gesture sensors; detecting, based on analysis of the obtained gesture sensor readings, an occurrence of a gesture-based physical behavior event; calculating an initial confidence level for the detected occurrence of the gesture-based physical behavior event; deriving a final confidence level, for the detected occurrence of the gesture-based physical behavior event, from the initial confidence level and external information obtained from at least one source of data that is distinct from the gesture sensors; and 168UTILITY PATENT APPLICATION Attorney Docket No.: 009.5245USX2 (A0002940US05CIP) adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the detected occurrence of the gesture-based physical behavior event and the final confidence level.  


8. The system of claim 1, wherein the adjusting is performed upon detection of an actual, probable, or imminent start of the gesture-based physical behavior event.  
8. The method of claim 7, wherein: the at least one source of data comprises an ancillary event detection system that is physically distinct from the gesture sensors; the ancillary event detection system comprises at least one component to generate user status information that is not directly related to user gestures; and the external information comprises the user status information.  


9. The system of claim 1, wherein the adjusting is based on characteristics of the gesture-based physical behavior event.  
9. The method of claim 7, wherein: the at least one source of data comprises a measurement sensor that generates sensor data indicative of a physiological characteristic of the user; and the external information comprises the sensor data.  


10. The system of claim 9, wherein: the gesture-based physical behavior event corresponds to a food intake event; and the adjusting is based on at least one of the following characteristics of the food intake event: time duration; pace; start time; end time; number of bites; number of sips; eating method; type of utensils used; type of containers used; amount of chewing before swallowing; chewing speed; amount of food consumed; amount of carbohydrates consumed, time between bites; time between sips; content of food consumed.  
10. The method of claim 7, wherein: the at least one source of data comprises a prediction system to predict future occurrences of gesture-based physical behavior events; and the external information comprises predictive information generated by the prediction system, the predictive information describing, characterizing, or defining a predicted future occurrence of a gesture-based physical behavior event.  


11. The system of claim 1, wherein: the medication managed by the system is insulin; and the adjusting step calculates a dosage of insulin to be administered and a schedule for delivery of the calculated dosage of insulin.  
11. An automated medication dosing and dispensing system comprising: gesture sensors to detect physical movement of a user of the automated medication dosing and dispensing system; computer-readable storage media comprising program code instructions; and at least one processor, wherein the program code instructions are configurable to cause the at least one processor to perform a method comprising the steps of: maintaining default event declaration criteria for use in determining whether a gesture-based physical behavior event of interest has occurred or is likely to occur; 169UTILITY PATENT APPLICATION Attorney Docket No.: 009.5245USX2 (A0002940US05CIP) obtaining gesture sensor readings from the gesture sensors; deriving final event declaration criteria, for use in determining whether the gesture-based physical behavior event of interest has occurred or is likely to occur, from the default event declaration criteria and from external information obtained from at least one source of data that is distinct from the gesture sensors; analyzing the obtained gesture sensor readings to determine whether the final event declaration criteria is satisfied; when the obtained gesture sensor readings satisfy the final event declaration criteria, declaring a detection of the gesture-based physical behavior event of interest; and adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the declaring.  


12. The system of claim 1, wherein the sensors comprise an accelerometer that measures movement of an arm of the user and a gyroscope that measures rotation of the arm of the user.  
12. The system of claim 11, wherein the deriving step decreases requirements of the default event declaration criteria when the external information indicates with high confidence that the gesture-based physical behavior event of interest has occurred, increases requirements of the default event declaration criteria when the external information indicates with low confidence that the gesture-based physical behavior event of interest has occurred, or preserves the default event declaration criteria when the external information is insufficient to influence the default event declaration criteria.  


13. A method of operating an automated medication dosing and dispensing system having sensors to detect movement and other physical inputs related to a user, the method comprising the steps of:  110UTILITY PATENT APPLICATION Attorney Docket No.: 009.5245US (A0002940US02) obtaining, using a processor of the automated medication dosing and dispensing system, a set of sensor readings, wherein at least one sensor reading of the set of sensor readings measures a movement of a body part of a user; determining, from the set of sensor readings, occurrence of a gesture-based physical behavior event of the user; and adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the determining.  
13. The system of claim 11, wherein: the at least one source of data comprises an ancillary event detection system that is physically distinct from the gesture sensors; the ancillary event detection system comprises at least one component to generate user status information that is not directly related to user gestures; and the external information comprises the user status information.  


14. The method of claim 13, further comprising the step of performing a computer- based action in response to the determining, wherein the computer-based action is one or more of: obtaining other information to be stored in memory in association with data representing the gesture-based physical behavior event; interacting with the user to provide information or a reminder; interacting with the user to prompt for user input; sending a message to a remote computer system; sending a message to another person; sending a message to the user.  
14. The system of claim 11, wherein: the at least one source of data comprises a measurement sensor that generates sensor data indicative of a physiological characteristic of the user; and the external information comprises the sensor data.  


15. The method of claim 13, wherein the gesture-based physical behavior event corresponds to user activity that is unrelated to a food intake event.  
15. The system of claim 14, wherein the measurement sensor comprises a continuous glucose monitor.  


16. The method of claim 15, wherein the user activity that is unrelated to the food intake event comprises a smoking event, a personal hygiene event, and/or a medication related event.  
16. The system of claim 11, wherein: the at least one source of data comprises a prediction system to predict future occurrences of gesture-based physical behavior events; and the external information comprises predictive information generated by the prediction system, the predictive information describing, characterizing, or defining a predicted occurrence of a gesture-based physical behavior event.  


17. The method of claim 13, wherein the gesture-based physical behavior event corresponds to a food intake event.  
17. The system of claim 11, wherein: the gesture-based physical behavior event of interest corresponds to a food intake event; the medication managed by the system is insulin; and the adjusting step calculates a dosage of insulin to be administered.  


18. The method of claim 13, wherein the adjusting is performed upon detection of an actual, probable, or imminent start of the gesture-based physical behavior event.  
18. A method of operating an automated medication dosing and dispensing system having gesture sensors that detect physical movement of a user, the method comprising the steps of: maintaining default event declaration criteria for use in determining whether a gesture- based physical behavior event of interest has occurred or is likely to occur; obtaining gesture sensor readings from the gesture sensors; deriving final event declaration criteria, for use in determining whether the gesture-based physical behavior event of interest has occurred or is likely to occur, from the default event declaration criteria and from external information obtained from at least one source of data that is distinct from the gesture sensors; analyzing the obtained gesture sensor readings to determine whether the final event declaration criteria is satisfied; when the obtained gesture sensor readings satisfy the final event declaration criteria, declaring a detection of the gesture-based physical behavior event of interest; and 171UTILITY PATENT APPLICATION Attorney Docket No.: 009.5245USX2 (A0002940US05CIP) adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the declaring.  


19. The method of claim 13, wherein the adjusting is based on characteristics of the gesture-based physical behavior event.  
19. The method of claim 18, wherein the deriving step decreases requirements of the default event declaration criteria when the external information indicates with high confidence that the gesture-based physical behavior event of interest has occurred, increases requirements of the default event declaration criteria when the external information indicates with low confidence that the gesture-based physical behavior event of interest has occurred, or preserves the default event declaration criteria when the external information is insufficient to influence the default event declaration criteria.  


20. The method of claim 19, wherein: the gesture-based physical behavior event corresponds to a food intake event; and the adjusting is based on at least one of the following characteristics of the food intake event: time duration; pace; start time; end time; number of bites; number of sips; eating method; type of utensils used; type of containers used; amount of chewing before swallowing; chewing speed; amount of food consumed; time between bites; time between sips; content of food consumed.
20. The method of claim 18, wherein: the gesture-based physical behavior event of interest corresponds to a food intake event; the medication managed by the system is insulin; and the adjusting step calculates a dosage of insulin to be administered.








Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugaya (US 20200357503) in view of Taylor (US 20160030683). 
Regarding claim 1, Suguya discloses an automated medication dosing and dispensing system comprising:
gesture sensors to detect physical movement of a user (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity);

detecting, based on analysis of gesture sensor readings obtained from the gesture sensors, an occurrence of a gesture-based physical behavior event (FIG. 5, utilizing said sensors, a user’s action history is analyzed);
calculating an initial confidence level for the detected occurrence of the gesture- based physical behavior event (FIG. 9 and 13, based on said information of user, a reasonable prediction of said user is created);
deriving a final confidence level, for the detected occurrence of the gesture-based physical behavior event, from the initial confidence level and from external information obtained from at least one source of data that is distinct from the gesture sensors (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user information DB 201 can also accumulate the information acquired from the input apparatus or the software used to acquire information from an external service, which is included in the input unit 100, and more 
Suguya does not necessarily disclose the automated medication dosing and dispensing system; adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the detected occurrence of the gesture-based physical behavior event and the final confidence level.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 2, Sugaya discloses wherein: the at least one source of data comprises an ancillary event detection system that is physically distinct from the gesture sensors; the ancillary event detection system comprises at least one component to generate user status information that is not directly related to user gestures; and the external information comprises the user status information (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user information DB 201 can also accumulate the information acquired from the input apparatus or the software used to acquire information from an external service, which is included in the input unit 100, and more specifically, can also accumulate, in one example, the user's tweet information, remarks, postings, and outgoing mails on the SNS, which are acquired from the Internet, and information input by the user using the user's information processing terminal, paragraph 0118).
Regarding claim 3, Sugaya discloses wherein: the at least one source of data comprises a measurement sensor that generates sensor data indicative of a physiological characteristic of the user (further, the information regarding the user's current health condition, which is used upon acquiring the user's current physical condition, is information such as the user's body 
the external information comprises the sensor data (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user information DB 201 can also accumulate the information acquired from the input apparatus or the software used to acquire information from an external service, which is included in the input unit 100, and more specifically, can also accumulate, in one example, the user's tweet information, remarks, postings, and outgoing mails on the SNS, which are acquired from the Internet, and information input by the user using the user's information processing terminal, paragraph 0118).
Sugaya does not disclose wherein the medication dosage or the medication dispensing parameters are determined based on the sensor data.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their 
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 4, Sugaya does not discloses wherein the measurement sensor comprises a continuous glucose monitor.
However, Taylor discloses a biosensor (e.g., a blood glucose meter (BGM) or continuous blood glucose (CGM) meter wirelessly connected to a pen 2 or pump 102 or patch pump 90) can also be employed to monitor the blood glucose levels or other physiologic conditions to ensure that the optimal dose was given to the patient. This biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interaction, paragraph 0051.
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as 
Regarding claim 5, Sugaya discloses wherein: the at least one source of data comprises a prediction system to predict future occurrences of gesture-based physical behavior events (FIG. 5, future prediction is based on at least a user’s action history);
and the external information comprises predictive information generated by the prediction system, the predictive information describing, characterizing, or defining a predicted future occurrence of a gesture-based physical behavior event (FIG. 5, based on the plurality of information, the prediction allowing a user to predict physical behaviors or changes based on said advice).
Regarding claim 6, Sugaya discloses wherein: the detected occurrence of the gesture-based physical behavior event corresponds to a food intake event (in one example, the calorie intake information can be calculated from the user's action history information, a captured image at the time of a meal at a restaurant, home, or the like, biometric information, purchase information of food and drink, and the like. In addition, distribution information of the nutrients consumed or the like is also analyzed and acquired, in addition to the calorie intake, paragraph 0020).

However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 7, Sugaya discloses a method of operating an automated medication dosing and dispensing system having gesture sensors that detect physical movement of a user, the method comprising the steps of:
obtaining gesture sensor readings from the gesture sensors (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity);

calculating an initial confidence level for the detected occurrence of the gesture-based physical behavior event (FIG. 9 and 13, based on said information of user, a reasonable prediction of said user is created);
deriving a final confidence level, for the detected occurrence of the gesture-based physical behavior event, from the initial confidence level and external information obtained from at least one source of data that is distinct from the gesture sensors (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user information DB 201 can also accumulate the information acquired from the input apparatus or the software used to acquire information from an external service, which is included in the input unit 100, and more specifically, can also accumulate, in one example, the user's tweet information, remarks, postings, and outgoing mails on the SNS, which are acquired from the Internet, and information input by the user using the user's information processing terminal, paragraph 0118).

However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result.
Regarding claim 8, Sugaya discloses wherein: the at least one source of data comprises an ancillary event detection system that is physically distinct from the gesture sensors; the ancillary event detection system comprises at least one component to generate user status information that is not directly related to user gestures; and the external information comprises 
Regarding claim 9, Sugaya discloses wherein: the at least one source of data comprises a measurement sensor that generates sensor data indicative of a physiological characteristic of the user (further, the information regarding the user's current health condition, which is used upon acquiring the user's current physical condition, is information such as the user's body temperature, respiratory status, sweating rate, heart rate, blood pressure, body fat, cholesterol level, and the like, acquired by analyzing an infrared image or the like of an environmental sensor or a biometric sensor mounted on the information processing terminal, paragraph 0109); and

Regarding claim 10, Sugaya discloses wherein: the at least one source of data comprises a prediction system to predict future occurrences of gesture-based physical behavior events (FIG. 5, future prediction is based on at least a user’s action history); and 
the external information comprises predictive information generated by the prediction system, the predictive information describing, characterizing, or defining a predicted future occurrence of a gesture-based physical behavior event (FIG. 5, based on the plurality of information, the prediction allowing a user to predict physical behaviors or changes based on said advice).

Regarding claim 11, Sugaya discloses an automated medication dosing and dispensing system comprising: gesture sensors to detect physical movement of a user (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity);
computer-readable storage media comprising program code instructions; and at least one processor, wherein the program code instructions are configurable to cause the at least one processor to perform a method comprising the steps of:

maintaining default event declaration criteria for use in determining whether a gesture-based physical behavior event of interest has occurred or is likely to occur (FIG. 9 and 13, based on said information of user, a reasonable prediction of said user is created);
obtaining gesture sensor readings from the gesture sensors (FIG. 5, utilizing said sensors, a user’s action history is analyzed);
deriving final event declaration criteria, for use in determining whether the gesture-based physical behavior event of interest has occurred or is likely to occur, from the default event declaration criteria and from external information obtained from at least one source of data that is distinct from the gesture sensors; analyzing the obtained gesture sensor readings to determine whether the final event declaration criteria is satisfied; when the obtained gesture sensor readings satisfy the final event declaration criteria, declaring a detection of the gesture-based physical behavior event of interest (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information 
Suguya does not necessarily disclose of the automated medication dosing and dispensing system and adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the declaring.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as 
Regarding claim 12, Sugaya discloses wherein the deriving step decreases requirements of the default event declaration criteria when the external information indicates with high confidence that the gesture-based physical behavior event of interest has occurred, increases requirements of the default event declaration criteria when the external information indicates with low confidence that the gesture-based physical behavior event of interest has occurred, or preserves the default event declaration criteria when the external information is insufficient to influence the default event declaration criteria (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user information DB 201 can also accumulate the information acquired from the input apparatus or the software used to acquire information from an external service, which is 
	Sugaya further discloses wherein the prediction unit 203 according to the present embodiment predicts proportions (outer physical condition) or health condition (inner physical condition) after a lapse of a predetermined time, such as one, five, or ten years using a predetermined algorithm on the basis of the information regarding the user's preference information (intake of alcohol, coffee, cigarettes, or the like), lifestyle (exercise (calorie consumption status), dietary habits (calorie intake status)), or the like by setting the user's current proportion information or current health condition as a reference. This makes it possible to perform a more accurate future prediction than the existing prediction based on limited information such as height and weight and average statistical information. Although the algorithm is not particularly limited, in one example, the prediction unit 203 grasps the state of exercise or calorie consumption, the state of diet or calorie intake, and further the state of sleep or the like in the last few months of the user, acquires tendency on the basis of a change (difference) in health condition or proportions during that time, and predicts a change after one or five years in a case where the current lifestyle (such as exercise and diet) continues on the basis of such tendency. Further, the prediction unit 203 is also capable of accumulating the user's proportion information or health condition information in association with the action history, contents of diet, contents of exercise, the liking/preference information (intake of personal preference items), or the like, learning the user-specific effects of exercise, diet, 


Regarding claim 13, Sugaya discloses wherein: the at least one source of data comprises an ancillary event detection system that is physically distinct from the gesture sensors; the ancillary event detection system comprises at least one component to generate user status information that is not directly related to user gestures; and the external information comprises the user status information (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user information DB 201 can also accumulate the information acquired from the input apparatus or the software used to acquire information from an external service, which is included in the input unit 100, and more specifically, can also accumulate, in one example, the user's tweet information, remarks, postings, and outgoing mails on the SNS, which are acquired from the Internet, and information input by the user using the user's information processing terminal, paragraph 0118).
Regarding claim 14, Sugaya discloses wherein: the at least one source of data comprises a measurement sensor that generates sensor data indicative of a physiological characteristic of the user (further, the information regarding the user's current health condition, which is used upon acquiring the user's current physical condition, is information such as the user's body temperature, respiratory status, sweating rate, heart rate, blood pressure, body fat, cholesterol level, and the like, acquired by analyzing an infrared image or the like of an environmental sensor or a biometric sensor mounted on the information processing terminal, paragraph 0109);
and the external information comprises the sensor data  (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user information DB 201 can also accumulate the information acquired from the input apparatus or the software used to acquire information from an external service, which is included in the input unit 100, and more specifically, can also accumulate, in one example, the user's tweet information, remarks, postings, and outgoing mails on the SNS, which are acquired from the Internet, and information input by the user using the user's information processing terminal, paragraph 0118).
Regarding claim 15, Sugaya does not disclose wherein the measurement sensor comprises a continuous glucose monitor.
However, Taylor discloses a biosensor (e.g., a blood glucose meter (BGM) or continuous blood glucose (CGM) meter wirelessly connected to a pen 2 or pump 102 or patch pump 90) can also be employed to monitor the blood glucose levels or other physiologic conditions to ensure that the optimal dose was given to the patient. This biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interaction, paragraph 0051.
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result.
Regarding claim 16, Sugaya discloses wherein: the at least one source of data comprises a prediction system to predict future occurrences of gesture-based physical behavior events (FIG. 5, future prediction is based on at least a user’s action history); 
and the external information comprises predictive information generated by the prediction system, the predictive information describing, characterizing, or defining a predicted occurrence of a gesture-based physical behavior event  (FIG. 5, based on the plurality of 
Regarding claim 17, Sugaya discloses wherein: the gesture-based physical behavior event of interest corresponds to a food intake event (in one example, the calorie intake information can be calculated from the user's action history information, a captured image at the time of a meal at a restaurant, home, or the like, biometric information, purchase information of food and drink, and the like. In addition, distribution information of the nutrients consumed or the like is also analyzed and acquired, in addition to the calorie intake, paragraph 0020).
Sugaya does not disclose wherein the medication managed by the system is insulin; and the adjusting step calculates a dosage of insulin to be administered.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also 
Regarding claim 18, Sugaya discloses a method of operating an automated medication dosing and dispensing system having gesture sensors that detect physical movement of a user, the method comprising the steps of: 
maintaining default event declaration criteria for use in determining whether a gesture-based physical behavior event of interest has occurred or is likely to occur (FIG. 9 and 13, based on said information of user, a reasonable prediction of said user is created);
obtaining gesture sensor readings from the gesture sensors (FIG. 5, utilizing said sensors, a user’s action history is analyzed);
deriving final event declaration criteria, for use in determining whether the gesture-based physical behavior event of interest has occurred or is likely to occur, from the default event declaration criteria and from external information obtained from at least one source of data that is distinct from the gesture sensors; analyzing the obtained gesture sensor readings to determine whether the final event declaration criteria is satisfied; when the obtained gesture sensor readings satisfy the final event declaration criteria, declaring a detection of the gesture-based physical behavior event of interest (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the 
Suguya does not necessarily adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the declaring.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to 
Regarding claim 19, Sugaya discloses wherein the deriving step decreases requirements of the default event declaration criteria when the external information indicates with high confidence that the gesture-based physical behavior event of interest has occurred, increases requirements of the default event declaration criteria when the external information indicates with low confidence that the gesture-based physical behavior event of interest has occurred, or preserves the default event declaration criteria when the external information is insufficient to influence the default event declaration criteria (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user information DB 201 can also accumulate the information acquired from the input apparatus or the software used to acquire information from an external service, which is included in the input unit 100, and more specifically, can also accumulate, in one example, the user's tweet information, remarks, postings, and outgoing mails on the SNS, which are acquired 
	Sugaya further discloses wherein the prediction unit 203 according to the present embodiment predicts proportions (outer physical condition) or health condition (inner physical condition) after a lapse of a predetermined time, such as one, five, or ten years using a predetermined algorithm on the basis of the information regarding the user's preference information (intake of alcohol, coffee, cigarettes, or the like), lifestyle (exercise (calorie consumption status), dietary habits (calorie intake status)), or the like by setting the user's current proportion information or current health condition as a reference. This makes it possible to perform a more accurate future prediction than the existing prediction based on limited information such as height and weight and average statistical information. Although the algorithm is not particularly limited, in one example, the prediction unit 203 grasps the state of exercise or calorie consumption, the state of diet or calorie intake, and further the state of sleep or the like in the last few months of the user, acquires tendency on the basis of a change (difference) in health condition or proportions during that time, and predicts a change after one or five years in a case where the current lifestyle (such as exercise and diet) continues on the basis of such tendency. Further, the prediction unit 203 is also capable of accumulating the user's proportion information or health condition information in association with the action history, contents of diet, contents of exercise, the liking/preference information (intake of personal preference items), or the like, learning the user-specific effects of exercise, diet, personal preference items, action history, or the like on the user's health or proportions, and using it at the time of prediction (paragraphs 0124-0125).
Regarding claim 20, Sugaya discloses wherein: the gesture-based physical behavior event of interest corresponds to a food intake event (in one example, the calorie intake information can be calculated from the user's action history information, a captured image at the time of a meal at a restaurant, home, or the like, biometric information, purchase information of food and drink, and the like. In addition, distribution information of the nutrients consumed or the like is also analyzed and acquired, in addition to the calorie intake, paragraph 0020).
Sugaya does not disclose the medication managed by the system is insulin; and the adjusting step calculates a dosage of insulin to be administered.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174